Citation Nr: 0717674	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disorder as 
due to the veteran's service-connected left knee 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has limited his appeal to the issue of service 
connection for a low back disorder as secondary to his 
service-connected left knee disabilities, that presently 
include residuals of a gunshot wound of the left knee 
(granted in an October 1969 rating decision), currently 
evaluated as 30 percent disabling, and arthritis (granted in 
a March 2003 rating decision), currently evaluated as 10 
percent disabling.  

The medical records reflect the veteran's variously diagnosed 
back disorders, including disc herniation with back injury 
(noted in a June 2004 VA examination report) and lumbosacral 
strain/sprain and radiculopathy (noted in a December 2003 
private medical record).  The records indicate that the 
veteran wore a knee brace and walked with a cane.  

In a September 2003 written statement, the veteran said that 
in 1992 he sustained a disabling work-related back injury.  
He also said that the instability and pain from his service-
connected (left knee) injury resulted in a marked limp that 
was a "continuing factor" to his low back disorder.  He 
further stated that Dr. E.E.J., who treated his back injury, 
believed that the knee instability caused low back spasms 
that exacerbated the existing back pain.

In his April 2005 substantive appeal, the veteran said he had 
back problems in 1980, 1982, and in 1992 when degenerative 
disc disease was diagnosed and that his treating physician, 
Dr. E.E.J., said knee instability may have caused his back 
spasms.  The veteran further stated that he believed his back 
injuries were all work-related but that he also believed that 
his back condition was worsened "greatly" by the unstable 
condition of his service-connected left knee. 

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

In conjunction with the veteran's claims for an increased 
rating for his service-connected left knee arthritis and 
service connection for a low back disorder, the RO scheduled 
the veteran for VA spine and orthopedic examinations, 
apparently in February 2004, but he failed to report for 
them.  In his May 2004 notice of disagreement, the veteran 
said he missed the examinations because he was living at his 
winter home in North Carolina and did not receive the 
appointment notice until after the fact.  He requested to be 
rescheduled for the VA examinations.  In June 2004, the 
veteran underwent VA orthopedic examination regarding the 
current severity of his left knee arthritis, but the examiner 
did not render an opinion as to whether the veteran had a 
diagnosed low back disorder that was caused by or aggravated 
by the service-connected left knee disabilities, nor was the 
veteran rescheduled for a VA examination of his spine.

In the interest of due process, the Board is of the opinion 
that the veteran should be afforded another opportunity to 
undergo VA examination of his spine, to determine the 
etiology of any low back disorder found to be present.

Additionally, according to information obtained by the RO in 
August 2003, the veteran is in receipt of Security 
Administration (SSA) disability benefits and was found 
disabled since 1992.  The Court has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with his claim.

Accordingly, the case is REMANDED for the following action 

1.  The veteran should again be advised 
by letter that he may submit medical 
evidence in support of his claim, 
including a physician's statement or 
written opinion that shows a relationship 
between his service-connected left knee 
disabilities and his claimed low back 
disorder.

2.  The RO/AMC should contact the SSA and 
request copies of the administrative 
decision and all medical records 
considered in the veteran's claim for SSA 
disability benefits (and any subsequent 
disability determination evaluations).  
All records obtained should be associated 
with the claims file.  If these records 
are not available, certification of such 
should be placed in the record.

3.  The veteran should be scheduled for a 
VA examination performed by a physician 
to determine the orthopedic findings and 
the etiology of any low back disorder(s) 
found to be present.  A complete history 
of the claimed back disorder(s), 
including all work-related intercurrent 
injuries, should be obtained from the 
veteran.  All indicated tests and studies 
should be completed and all clinical 
findings reported in detail.  Based on a 
review of the claims files, and the 
examination findings, the examiner is 
requested to address the following.

a.  The examiner should identify all 
currently present lumbar spine disorders. 

b.  For each such back disorder 
identified, the physician should proffer 
an opinion, with supporting analysis, as 
to the likelihood that any diagnosed 
lumbar spine disorder was caused by, or 
aggravated by, the veteran's service-
connected left knee disabilities.  The 
degree of lumbar spine disorder that 
would not be present but for the service-
connected left knee disabilities should 
be identified.  

c.  The examiner is also requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed low back disorder is 
permanently aggravated by the veteran's 
service-connected left knee disabilities 
or whether such a relationship is 
unlikely (i.e., less than a 50-50 
probability). The examiner should be 
advised that aggravation is defined, for 
legal purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

d.  To the extent possible, all 
disability associated with any 
intercurrent work-related back injury 
should be distinguished from the 
disability caused by the service-
connected left knee disabilities.  If 
this is not possible, the examiner should 
so state. 

e.  A rationale should be provided for 
all opinions expressed.  The veteran's 
medical records must be made available 
for the examiner to review and the 
examination report should indicate 
whether the examiner reviewed the 
veteran's medical records.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it  

4.  The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

5.  Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for a low back disorder, as 
secondary to his service-connected left 
knee disabilities.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the April 2006 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



